[Cite as State v. Corradetti, 2022-Ohio-1280.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                       CASE NO. 2021-L-084

                 Plaintiff-Appellee,
                                                     Criminal Appeal from the
        -v-                                          Willoughby Municipal Court

BERNARD CORRADETTI,
                                                     Trial Court No. 2021 CRB 00592
                 Defendant-Appellant.


                                                 OPINION

                                         Decided: April 18, 2022
                                          Judgment: Affirmed


Scott J. Zele, City of Wickliffe Prosecutor, 38106 Third Street, Willoughby, OH 44094
(For Plaintiff-Appellee).

Vanessa R. Clapp, Lake County Public Defender, and Jamie R. Eck, Assistant Public
Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, Bernard Corradetti (“Mr. Corradetti”), appeals from the judgment

of the Willoughby Municipal Court, which denied his post-sentence motion to withdraw

his guilty plea without a hearing. Mr. Corradetti was sentenced to a maximum 60-day jail

term for a third-degree misdemeanor to run consecutively to a maximum 60-day jail term

in a different case. He was convicted in both cases of voyeurism in violation of R.C.

2907.08(A).

        {¶2}     Mr. Corradetti raises one assignment of error on appeal, contending that

the trial court erred in denying his motion to withdraw his guilty plea because he
erroneously relied on the advice of his counsel that if he pleaded guilty in this case on the

day of the sentencing hearing in the first case, he would not receive a jail sentence, much

less a maximum sentence. He also claims he was never informed of the potential

penalties.

       {¶3}    A review of Mr. Corradetti’s sole assignment of error reveals it is without

merit. Mr. Corradetti’s “buyer’s remorse” is not enough to establish that a “manifest

injustice” occurred sufficient to withdraw his guilty plea post-sentence. The trial court

fulfilled its Crim.R. 11 obligation by ensuring Mr. Corradetti understood the effect of his

plea, and then ensured, even though it was not required, that Mr. Corradetti’s plea was

voluntarily, knowingly, and intelligently made. There is no requirement for a trial court to

inform defendants of potential penalties in petty misdemeanor cases. Further, bare

allegations of counsel’s ineffectiveness are not enough to overcome the presumption that

a guilty plea is valid.

       {¶4}    The judgment of the Willoughby Municipal Court is affirmed.

                           Substantive and Procedural Facts

       {¶5}    The state filed a complaint in the Willoughby Municipal Court charging Mr.

Corradetti with one count of voyeurism, a third-degree misdemeanor, in violation of R.C.

2907.08(A). The charge arose from an incident in which Mr. Corradetti was watching a

couple engaging in sexual relations while standing outside their hotel window. This

incident occurred while Mr. Corradetti was on bond in another case, case no. 20-CRB-

00590, where he was also charged with one count of voyeurism in violation of R.C.

2907.08(A) for a substantially similar crime at the same hotel.



                                             2

Case No. 2021-L-084
       {¶6}   Before the sentencing hearing in case no. 20-CRB-00590, Mr. Corradetti

informed the court that he would like to enter a plea of guilty in the instant case (case no.

21-CRB-00592).

       {¶7}   The court addressed the change of plea before proceeding to sentencing

on both cases. The trial court informed Mr. Corradetti of his trial rights, i.e., that by

pleading guilty he would be waiving his right to a jury trial, to confront witnesses and

cross-examine them, to have the state prove its case beyond a reasonable doubt, and to

remain silent. The court further apprised Mr. Corradetti that a guilty plea is a complete

admission of guilt and that the court can proceed with sentencing the same day. The

court also advised Mr. Corradetti that his status as a Tier II sex offender would be elevated

to a Tier III sex offender due to his prior offenses. The court then verified whether anyone

threatened or promised anything in exchange for his plea or if he was under the influence

of drugs or alcohol; whether he was a U.S. citizen; and if he was satisfied with his

attorney’s representation.

       {¶8}   Mr. Corradetti pleaded guilty, and the court inquired as to the facts of the

incident. Mr. Corradetti explained, “I was walking down the sidewalk. I seen a wide open

curtain. I seen people having sex. I looked in and I watched.” The victims reported the

incident and told the police that they saw Mr. Corradetti watching. The court confirmed

that it was the same hotel in Wickliffe, Ohio, as the first incident.

       {¶9}   The court accepted his plea and proceeded to sentencing on both cases.

       {¶10} Defense counsel requested community control sanctions, contending that

the Tier III sex offender requirements were punitive enough and that rehabilitation was

necessary given Mr. Corradetti’s sex addiction, which was supported by a letter from his

                                               3

Case No. 2021-L-084
sex offender/treatment counselor. Defense counsel also noted that Mr. Corradetti has

his own landscaping business. Mr. Corradetti spoke on his own behalf, explaining that

his sex addiction and his latest “binge” were due to the fact that he was molested as a

child and that he stopped going to counseling after his mother died and due to the COVID

epidemic.

       {¶11} The trial court reviewed Mr. Corradetti’s extensive criminal history, which

dated back to 1980 and included six convictions for sexually oriented offenses, including

unlawful sexual conduct with a minor, and at least ten cases where he was sentenced to

a term in prison. In addition, he violated the terms of his bond in the first case and his

judicial release while committing the instant offense.          The court considered his

counseling, noting that there has been a failure of rehabilitation since he was unable to

follow the rules of probation and bond, and that his former Tier II sex offender status did

nothing to prevent him from committing additional sex offenses.

       {¶12} The court explicitly stated that it considered the misdemeanor principles of

sentencing pursuant to R.C. 2929.21 and the factors pursuant to R.C. 2929.22. After

finding that Mr. Corradetti was not amenable to a community control sanction and that his

prior sanctions for prior sentences demonstrated the imposition of the longest jail term

was necessary, the court sentenced Mr. Corradetti to a maximum 60-day jail sentence

for a third-degree misdemeanor in the first case (case no. 20-CRB-00590), and a

maximum 60-day jail sentence in the instant case (case no. 21-CRB-00592).

       {¶13} The court ordered the sentences to be served consecutively to each other,

finding that consecutive sentences were necessary to prevent Mr. Corradetti from

committing future crime and to protect the public. The trial court also found that the instant

                                              4

Case No. 2021-L-084
offense occurred while case no. 20-CRB-00590 was pending and that the facts and

circumstances of this crime, with the exception of the victims, were substantially similar

to the first incident and occurred at the same location.

       {¶14} Mr. Corradetti, pro se, filed a motion to withdraw his guilty plea, claiming

that his counsel was ineffective for advising him that if he pleaded guilty on the day of

sentencing in the first case (no. 20-CRB-00590), the prosecutor would not ask for jail time

and/or ask for the sentences to be served consecutively. Thus, he was “forced to lie

about being guilty.”

       {¶15} The trial court denied his motion without a hearing, finding that Mr.

Corradetti failed to establish the existence of a manifest injustice.

       {¶16} Mr. Corradetti raises one assignment of error on appeal:

       {¶17} “The trial court erred to the prejudice of the defendant-appellant by denying

his post-sentence motion to withdraw his plea in violation of his due process rights as

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution

and Sections 10 and 16, Article I of the Ohio Constitution.”

                       Post-Sentence Motion to Withdraw Guilty Plea

       {¶18} In his sole assignment of error, Mr. Corradetti contends the trial court

abused its discretion in denying his Crim.R. 32.1 motion to withdraw his guilty plea post-

sentence without a hearing because his counsel erroneously advised him that he would

not receive a maximum sentence and he was not advised of potential penalties. Relying

on his counsel’s advice, he lied about his innocence.

       {¶19} “A motion to withdraw a plea of guilty or no contest may be made only before

sentence is imposed; but to correct manifest injustice the court after sentence may set

                                              5

Case No. 2021-L-084
aside the judgment of conviction and permit the defendant to withdraw his or her plea.”

Crim.R. 32.1. Here, appellant filed a post-sentencing motion to withdraw his guilty plea.

To be entitled to relief, he must therefore show a manifest injustice. State v. Ober, 11th

Dist. Portage Nos. 2018-P-0034 & 2018-P-0035, 2019-Ohio-843, ¶ 14.

       {¶20} Manifest injustice is a clear or openly unjust act, and extraordinary

circumstances must exist before granting a post-sentencing motion to withdraw. State v.

Wilfong, 11th Dist. Lake No. 2010-L-074, 2011-Ohio-6512, ¶ 12. “The rationale for this

high standard is ‘to discourage a defendant from pleading guilty to test the weight of

potential reprisal, and later withdraw the plea if the sentence is unexpectedly severe.’”

State v. Robinson, 11th Dist. Lake No. 2011-L-145, 2012-Ohio-5824, ¶ 14, quoting State

v. Caraballo, 17 Ohio St.3d 66, 67, 477 N.E.2d 627 (1985).

       {¶21} An appellate court analyzes a trial court’s decision regarding a motion to

withdraw a guilty plea based on an abuse of discretion standard. State v. Gibbs, 11th

Dist. Trumbull No. 98-T-0190, 2000 WL 757458, *2 (June 9, 2000). An abuse of discretion

is the trial court’s “‘failure to exercise sound, reasonable, and legal decision-making.’”

State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, ¶ 62, quoting Black’s

Law Dictionary 11 (8th Ed.2004).

       {¶22} Appellate courts also apply an abuse-of-discretion standard in reviewing

whether a trial court errs in deciding a Crim.R. 32.1 motion to withdraw without a hearing.

State v. Green, 11th Dist. Trumbull No. 2018-T-0063, 2019-Ohio-1303, ¶ 24.

       {¶23} “While a trial court must conduct a hearing to determine whether there is a

reasonable and legitimate basis for the withdrawal of a guilty plea if the request is made

before sentencing, the same is not true if the request is made after the trial court has

                                            6

Case No. 2021-L-084
already sentenced the defendant. State v. Xie, 62 Ohio St.3d 521, 584 N.E.2d 715

(1992), paragraph one of the syllabus. “A trial court need not hold an evidentiary hearing

on a post-sentence motion to withdraw a guilty plea if the record indicates the movant is

not entitled to relief and the movant has failed to submit evidentiary documents sufficient

to demonstrate a manifest injustice.” (Citation omitted.) State v. Caskey, 11th Dist. Lake

No. 2010-L-014, 2010-Ohio-4697, ¶ 11. Moreover, if the record, on its face, conclusively

and irrefutably contradicts a defendant’s allegations in support of his Crim.R. 32.1 motion,

an evidentiary hearing is not required. State v. Madeline, 11th Dist. Trumbull No. 2000-

T-0156, 2002 WL 445036, *6 (Mar. 22, 2002); State v. Zimmerman, 11th Dist. Geauga

No. 2013-G-3146, 2014-Ohio-1152, ¶ 14.

       {¶24} “The good faith, credibility, and weight to be given to assertions made by a

defendant in support of a motion to withdraw a guilty plea are matters to be resolved by

the trial court.” State v. Conteh, 10th Dist. Franklin No. 09AP-490, 2009-Ohio-6780, ¶ 15,

citing State v. Smith, 49 Ohio St.2d 261, 264, 361 N.E.2d 1324 (1977). See also State v.

Peete, 11th Dist. Trumbull No. 2018-T-0094, 2019-Ohio-2513, ¶ 13-18.

       {¶25} As our review of the facts indicates, the trial court did not abuse its discretion

in denying Mr. Corradetti’s motion without a hearing because the record “conclusively and

irrefutably” contradicts his allegations. More specifically, there is nothing to indicate that

Mr. Corradetti’s plea was not made voluntarily, knowingly, and intelligently or that his

counsel was ineffective.

       {¶26} “A trial court’s obligations in accepting a plea depend upon the level of

offense to which the defendant is pleading.” State v. Jones, 116 Ohio St.3d 211, 2007-

Ohio-6093, 877 N.E.2d 677, ¶ 6.

                                              7

Case No. 2021-L-084
         {¶27} Crim.R. 11 sets forth distinct procedures, depending on the classification of

the offense involved. Jones at ¶ 11. The Supreme Court of Ohio has held that before

accepting a guilty or no contest plea to a petty offense (which involves potential

incarceration of up to six months per Crim.R. 2(D)), the court is only required to inform

the defendant of the effect of the plea being entered. Jones at ¶ 20; Crim.R. 11(E).

         {¶28} Thus, there is no requirement that the trial court inform the defendant of the

potential penalties. See State v. Cooper, 11th Dist. Ashtabula Nos. 2015-A-0042, et al.,

2016-Ohio-4730, ¶ 27 (The court was not required to inform the appellant of the various

pleas available, the potential penalties for any of the charges, or that it could impose

consecutive sentences and “stack the fines” prior to accepting the appellant’s guilty plea

to petty misdemeanor offenses).

         {¶29} In this case, during the Crim.R. 11 colloquy, the trial court not only ensured

Mr. Corradetti understood the effects of his plea, but also that it was voluntarily, knowingly,

and intelligently made and that he was satisfied with his representation. Furthermore, Mr.

Corradetti admitted to committing the act and described the facts of the incident for the

court.

         {¶30} Nor did Mr. Corradetti establish his counsel was ineffective. “‘Ineffective

assistance of counsel can provide a basis for seeking a post-sentence withdrawal of a

guilty plea.’” State v. Leifheit, 2d Dist. Clark No. 2019-CA-78, 2020-Ohio-5106, ¶ 26,

quoting State v. Griffin, 2d Dist. Clark No. 2014-CA-123, 2016-Ohio-229, ¶ 15. “‘When

the alleged error underlying a motion to withdraw a guilty plea is ineffective assistance of

counsel, the defendant must show that (1) trial counsel’s performance was deficient; and

(2) there is a reasonable probability that, but for counsel’s errors, the defendant would not

                                              8

Case No. 2021-L-084
have entered a plea.’” Id., quoting State v. Wilson, 2d Dist. Montgomery No. 26354, 2015-

Ohio-1584, ¶ 17; Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984).

       {¶31} In Leifheit, the Second District found that the appellant’s bare assertion

regarding his counsel’s advice, or lack thereof, was insufficient to overcome the

presumption that his guilty plea was valid. Id. at ¶ 28. The court stated that “‘where

nothing in the record supports a defendant’s claim that his plea was not knowingly and

voluntarily made other than his own self-serving affidavit or statement, the record is

insufficient to overcome the presumption that the plea was voluntary. An argument

grounded on matters outside the record can only be addressed by a post[-]conviction

relief motion.’” Id. at ¶ 27, quoting State v. Laster, 2d Dist. Montgomery No. 19387, 2003-

Ohio-1564, ¶ 8.

       {¶32} Mr. Corradetti’s “buyer’s remorse” with his sentence is not sufficient to

establish a “manifest injustice” since he failed to demonstrate that his plea was not

voluntarily, knowingly, and intelligently made and/or that his counsel was ineffective.

       {¶33} Mr. Corradetti’s sole assignment is without merit.

       {¶34} The judgment of the Willoughby Municipal Court is affirmed.



THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.




                                             9

Case No. 2021-L-084